Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 1 of 23 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------x
 JAMES MURPHY, ON BEHALF OF HIMSELF :                       ECF CASE
                                        :
 AND ALL OTHER PERSONS SIMILARLY
                                        :
 SITUATED,
                                        :                   No.:
                                        :
                          Plaintiffs,
                                        :                   CLASS ACTION COMPLAINT
                                        :
                      v.
                                        :                   JURY TRIAL DEMANDED
                                        :
 THE MONTAUK CATAMARAN COMPANY,
                                        :
 LLC,
                                        :
                Defendant.
                                        :
 ------------------------------------x
                             INTRODUCTION

        1.      Plaintiff, JAMES MURPHY, on behalf of himself and all other persons

 similarly situated, asserts the following claims against Defendant, THE MONTAUK

 CATAMARAN COMPANY, LLC, as follows.

        2.      Plaintiff is a visually-impaired and legally blind person who requires

 screen-reading software to read website content using his computer. Plaintiff uses the terms

 “blind” or “visually-impaired” to refer to all people with visual impairments who meet the

 legal definition of blindness in that they have a visual acuity with correction of less than or

 equal to 20 x 200. Some blind people who meet this definition have limited vision. Others

 have no vision.

        3.      Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

 people in the United States are visually impaired, including 2.0 million who are blind, and

 according to the American Foundation for the Blind’s 2015 report, approximately 400,000

 visually impaired persons live in the State of New York.

        4.      Plaintiff brings this civil rights action against THE MONTAUK

 CATAMARAN COMPANY, LLC, (“Defendant” or “Mon Tiki”) for its failure to design,
                                              -1-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 2 of 23 PageID #: 2



 construct, maintain, and operate its website to be fully accessible to and independently

 usable by Plaintiff and other blind or visually-impaired people. Defendant’s denial of full

 and equal access to its website, and therefore denial of its products and services offered

 thereby and in conjunction with its physical location, is a violation of Plaintiff’s rights

 under the Americans with Disabilities Act (“ADA”).

         5.      Because Defendant’s website, https://www.sailingmontauk.com/ (the

 “Website” or “Defendant’s website”), is not equally accessible to blind and visually-

 impaired consumers, it violates the ADA. Plaintiff seeks a permanent injunction to cause a

 change in Defendant’s corporate policies, practices, and procedures so that Defendant’s

 website will become and remain accessible to blind and visually-impaired consumers.



                               JURISDICTION AND VENUE

         6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

 § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

 U.S.C. § 1281, et seq., and 28 U.S.C. § 1332.

         7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

 Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”)

 and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

 (“NYCHRL”) claims.

         8.      Venue is proper in this district under 28 U.S.C. §1391(b)(2) because

 Defendant conducts and continues to conduct a substantial and significant amount of

 business in this District, Defendant is subject to personal jurisdiction in this District, and a

 substantial portion of the conduct complained of herein occurred in this District.



                                               -2-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 3 of 23 PageID #: 3



        9.      Defendant is subject to personal jurisdiction in this District. Defendant has

 been and is committing the acts or omissions alleged herein in the Eastern District of New

 York that caused injury, and violated rights the ADA prescribes to Plaintiff and to other

 blind and other visually impaired-consumers. A substantial part of the acts and omissions

 giving rise to Plaintiff’s claims that occurred in this District: on separate occasions,

 Plaintiff has been denied the full use and enjoyment of the facilities, goods, and services

 of Defendant’s Website. These access barriers that Plaintiff encountered have caused a

 denial of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff

 on a regular basis from visiting Defendant’s brick-and mortar location. This includes,

 Plaintiff attempting to obtain information about Defendant’s boating excursions company

 (location and hours).

        10.     This Court is empowered to issue a declaratory judgment under 28 U.S.C.

 §§ 2201 and 2202.

                                        THE PARTIES

        11.     Plaintiff, JAMES MURPHY, at all relevant times, is a resident of New

 York, New York. Plaintiff is a blind, visually-impaired handicapped person and a member

 of member of a protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-

 (2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

 NYSHRL and NYCHRL.

        12.     Defendant, THE MONTAUK CATAMARAN COMPANY, LLC, is and

 was, at all relevant times herein, a Domestic Limited Liability Company registered to do

 business in the State of New York with its principal executive office in New York.

 Defendant operates Mon Tiki boating excursions as well as Mon Tiki’s website and

 advertises, markets, distributes, and/or operates in the State of New York. Defendant is,
                                              -3-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 4 of 23 PageID #: 4



 upon information and belief, licensed to do business and is doing business in the State of

 New York.

        13.       Defendant operates Mon Tiki boating excursions located at 32 Star Island

 Road, Montauk, NY. This boating excursions company constitutes a place of public

 accommodation. Defendant’s boating excursions provide to the public important goods and

 services. Defendant’s Website provides consumers with access to an array of goods and

 services including boating excursions location and hours, information about excursions,

 event booking and other goods and services.

        14.       Defendant’s boating excursions are a place of public accommodation within

 the definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a

 service, privilege, or advantage of Defendant’s boating excursions company.

                                    NATURE OF ACTION

        15.       The Internet has become a significant source of information, a portal, and a

 tool for conducting business, doing everyday activities such as shopping, learning, banking,

 researching, as well as many other activities for sighted, blind and visually-impaired

 persons alike.

        16.       In today’s tech-savvy world, blind and visually-impaired people have the

 ability to access websites using keyboards in conjunction with screen access software that

 vocalizes the visual information found on a computer screen or displays the content on a

 refreshable Braille display. This technology is known as screen-reading software. Screen-

 reading software is currently the only method a blind or visually-impaired person may

 independently access the internet. Unless websites are designed to be read by screen-

 reading software, blind and visually-impaired persons are unable to fully access websites,

 and the information, products, and services contained thereon.
                                              -4-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 5 of 23 PageID #: 5



        17.     Blind and visually-impaired users of Windows operating system-enabled

 computers and devices have several screen reading software programs available to them.

 Some of these programs are available for purchase and other programs are available

 without the user having to purchase the program separately. Job Access With Speech,

 otherwise known as “JAWS” is currently the most popular, separately purchased and

 downloaded screen-reading software program available for a Windows computer.

        18.     For screen-reading software to function, the information on a website must

 be capable of being rendered into text. If the website content is not capable of being

 rendered into text, the blind or visually-impaired user is unable to access the same content

 available to sighted users.

        19.     The international website standards organization, the World Wide Web

 Consortium, known throughout the world as W3C, has published version 2.0 of the Web

 Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

 guidelines for making websites accessible to blind and visually-impaired people. These

 guidelines are universally followed by most large business entities and government

 agencies to ensure their websites are accessible.

        20.     Non-compliant websites pose common access barriers to blind and visually-

 impaired persons. Common barriers encountered by blind and visually impaired persons

 include, but are not limited to, the following:

                a.      A text equivalent for every non-text element is not provided;

                b.      Title frames with text are not provided for identification and

 navigation;

                c.      Equivalent text is not provided when using scripts;



                                              -5-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 6 of 23 PageID #: 6



                 d.      Forms with the same information and functionality as for sighted

 persons are not provided;

                 e.      Information about the meaning and structure of content is not

 conveyed by more than the visual presentation of content;

                 f.      Text cannot be resized without assistive technology up to 200%

 without losing content or functionality;

                 g.      If the content enforces a time limit, the user is not able to extend,

 adjust or disable it;

                 h.      Web pages do not have titles that describe the topic or purpose;

                 i.      The purpose of each link cannot be determined from the link text

 alone or from the link text and its programmatically determined link context;

                 j.      One or more keyboard operable user interface lacks a mode of

 operation where the keyboard focus indicator is discernible;

                 k.      The default human language of each web page cannot be

 programmatically determined;

                 l.      When a component receives focus, it may initiate a change in

 context;

                 m.      Changing the setting of a user interface component may

 automatically cause a change of context where the user has not been advised before using

 the component;

                 n.      Labels or instructions are not provided when content requires user

 input, which include captcha prompts that require the user to verify that he or she is not a

 robot;



                                              -6-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 7 of 23 PageID #: 7



                 o.      In content which is implemented by using markup languages,

 elements do not have complete start and end tags, elements are not nested according to

 their specifications, elements may contain duplicate attributes and/or any IDs are not

 unique;

                 p.      Inaccessible Portable Document Format (PDFs); and,

                 q.      The name and role of all User Interface elements cannot be

 programmatically determined; items that can be set by the user cannot be programmatically

 set; and/or notification of changes to these items is not available to user agents, including

 assistive technology.

                                 STATEMENT OF FACTS

                             Defendant’s Barriers on Its Website

           21.   Defendant          offers         the          commercial           website,

 https://www.sailingmontauk.com/, to the public. The website offers features which should

 allow all consumers to access the goods and services which Defendant offers in connection

 with their physical location. The goods and services offered by Defendant include, but are

 not limited to the following, which allow consumers to: find information about the

 company’s location and hours of operation, information about excursions, event booking,

 and access to various other goods and services.

           22.   It is, upon information and belief, Defendant’s policy and practice to deny

 Plaintiff, along with other blind or visually-impaired users, access to Defendant’s website,

 and to therefore specifically deny the goods and services that are offered and integrated

 with Defendant’s boating excursions company. Due to Defendant’s failure and refusal to

 remove access barriers to its website, Plaintiff and visually-impaired persons have been



                                             -7-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 8 of 23 PageID #: 8



 and are still being denied equal access to Defendant’s boating excursions and the numerous

 goods, services, and benefits offered to the public through the Website.

        23.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

 computer without the assistance of screen-reading software. Plaintiff is, however, a

 proficient JAWS screen-reader user and uses it to access the Internet. Plaintiff has visited

 the Website on separate occasions using the JAWS screen-reader.

        24.     During Plaintiff’s visits to the Website, the last occurring in September,

 2019, Plaintiff encountered multiple access barriers that denied Plaintiff full and equal

 access to the facilities, goods and services offered to the public and made available to the

 public; and that denied Plaintiff the full enjoyment of the facilities, goods, and services of

 the Website, as well as to the facilities, goods, and services of Defendant’s physical

 location by being unable to learn more information on the boating excursions company

 location and hours and other goods and services.

        25.     While attempting to navigate the Website, Plaintiff encountered multiple

 accessibility barriers for blind or visually-impaired people that include, but are not limited

 to, the following:

                a.      Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is

 an invisible code embedded beneath a graphical image on a website. Web accessibility

 requires that alt-text be coded with each picture so that screen-reading software can speak

 the alt-text where a sighted user sees pictures, which includes captcha prompts. Alt-text

 does not change the visual presentation, but instead a text box shows when the mouse

 moves over the picture. The lack of alt-text on these graphics prevents screen readers from

 accurately vocalizing a description of the graphics. As a result, visually-impaired Mon Tiki

 customers are unable to determine what is on the website, browse, look for boating
                                              -8-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 9 of 23 PageID #: 9



 excursions company location and hours of operation, check out Defendants' excursion

 schedule, or make any purchases;

                b.       Empty Links That Contain No Text causing the function or purpose

 of the link to not be presented to the user. This can introduce confusion for keyboard and

 screen-reader users;

                c.       Redundant Links where adjacent links go to the same URL address

 which results in additional navigation and repetition for keyboard and screen-reader users;

 and

                d.       Linked Images Missing Alt-text, which causes problems if an image

 within a link contains no text and that image does not provide alt-text. A screen reader then

 has no content to present the user as to the function of the link, including information

 contained in PDFs.

                        Defendant Must Remove Barriers To Its Website

        26.     Due to the inaccessibility of Defendant’s Website, blind and visually-

 impaired customers such as Plaintiff, who need screen-readers, cannot fully and equally

 use or enjoy the facilities, goods, and services Defendants offers to the public on its

 Website. The access barriers Plaintiff encountered have caused a denial of Plaintiff’s full

 and equal access in the past, and now deter Plaintiff on a regular basis from accessing the

 Website.

        27.     These access barriers on Defendant’s Website have deterred Plaintiff from

 visiting Defendant’s physical boating location, and enjoying it equal to sighted individuals

 because: Plaintiff was unable to find the location and hours of operation of Defendant’s

 physical boating excursions company on its Website, preventing Plaintiff from visiting the

 location to purchase items, and to view the items.
                                             -9-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 10 of 23 PageID #: 10



         28.        If the Website was equally accessible to all, Plaintiff could independently

  navigate the Website and complete a desired transaction as sighted individuals do.

         29.        Through his attempts to use the Website, Plaintiff has actual knowledge of

  the access barriers that make these services inaccessible and independently unusable by

  blind and visually-impaired people.

         30.        Because simple compliance with the WCAG 2.0 Guidelines would provide

  Plaintiff and other visually-impaired consumers with equal access to the Website, Plaintiff

  alleges that Defendant has engaged in acts of intentional discrimination, including but not

  limited to the following policies or practices:

                    a.     Constructing and maintaining a website that is inaccessible to

  visually-impaired individuals, including Plaintiff;

                    b.     Failure to construct and maintain a website that is sufficiently

  intuitive so as to be equally accessible to visually-impaired individuals, including Plaintiff;

  and,

                    c.     Failing to take actions to correct these access barriers in the face of

  substantial harm and discrimination to blind and visually-impaired consumers, such as

  Plaintiff, as a member of a protected class.

         31.        Defendant therefore uses standards, criteria or methods of administration

  that have the effect of discriminating or perpetuating the discrimination of others, as

  alleged herein.

         32.        The ADA expressly contemplates the injunctive relief that Plaintiff seeks in

  this action. In relevant part, the ADA requires:

  In the case of violations of . . . this title, injunctive relief shall include an order to alter
  facilities to make such facilities readily accessible to and usable by individuals with

                                                 -10-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 11 of 23 PageID #: 11



  disabilities . . . Where appropriate, injunctive relief shall also include requiring the . . .
  modification of a policy . . .

  42 U.S.C. § 12188(a)(2).

         33.        Because Defendant’s Website has never been equally accessible, and

  because Defendant lacks a corporate policy that is reasonably calculated to cause its

  Website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

  seeks a permanent injunction requiring Defendant to retain a qualified consultant

  acceptable to Plaintiff (“Agreed Upon Consultant”) to assist Defendant to comply with

  WCAG 2.0 guidelines for Defendant’s Website. Plaintiff seeks that this permanent

  injunction requiring Defendant to cooperate with the Agreed Upon Consultant to:

                    a.     Train Defendant’s employees and agents who develop the Website

  on accessibility compliance under the WCAG 2.0 guidelines;

                    b.     Regularly check the accessibility of the Website under the WCAG

  2.0 guidelines;

                    c.     Regularly test user accessibility by blind or vision-impaired persons

  to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines; and,

                    d.     Develop an accessibility policy that is clearly disclosed on

  Defendant’s Websites, with contact information for users to report accessibility-related

  problems.

         34.        If the Website was accessible, Plaintiff and similarly situated blind and

  visually-impaired people could independently view service items, locate Defendant’s

  boating excursions company location and hours of operation, research related products and

  services available via the Website.




                                               -11-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 12 of 23 PageID #: 12



         35.     Although Defendant may currently have centralized policies regarding

  maintaining and operating its Website, Defendant lacks a plan and policy reasonably

  calculated to make them fully and equally accessible to, and independently usable by, blind

  and other visually-impaired consumers.

         36.     Defendant has, upon information and belief, invested substantial sums in

  developing and maintaining the Website and has generated significant revenue from the

  Website. These amounts are far greater than the associated cost of making its website

  equally accessible to visually impaired customers.

         37.     Without injunctive relief, Plaintiff and other visually-impaired consumers

  will continue to be unable to independently use the Website, violating their rights.

                             CLASS ACTION ALLEGATIONS

         38.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

  certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

  individuals in the United States who have attempted to access Defendants' Website and as

  a result have been denied access to the equal enjoyment of goods and services offered in

  Defendant’s' physical location, during the relevant statutory period.

         39.     Plaintiff, on behalf of himself and all others similarly situated, seeks certify

  a New York subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals

  in the State of New York who have attempted to access Defendant’s Website and as a result

  have been denied access to the equal enjoyment of goods and services offered in

  Defendant’s physical location, during the relevant statutory period.

         40.     Common questions of law and fact exist amongst Class, including:

                 a.      Whether Defendant’s Website is a “public accommodation” under

  the ADA;
                                              -12-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 13 of 23 PageID #: 13



                 b.      Whether Defendant’s Website is a “place or provider of public

  accommodation” under the NYSHRL or NYCHRL;

                 c.      Whether Defendant’s Website denies the full and equal enjoyment

  of its goods, services, facilities, privileges, advantages, or accommodations to people with

  visual disabilities, violating the ADA; and

                 d.      Whether Defendant’s Website denies the full and equal enjoyment

  of its goods, services, facilities, privileges, advantages, or accommodations to people with

  visual disabilities, violating the NYSHRL or NYCHRL.

         41.     Plaintiff’s claims are typical of the Class. The Class, similarly to the

  Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has

  violated the ADA, NYSHRL or NYCHRL by failing to update or remove access barriers

  on its Website so either can be independently accessible to the Class.

         42.     Plaintiff will fairly and adequately represent and protect the interests of the

  Class Members because Plaintiff has retained and is represented by counsel competent and

  experienced in complex class action litigation, and because Plaintiff has no interests

  antagonistic to the Class Members. Class certification of the claims is appropriate under

  Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally

  applicable to the Class, making appropriate both declaratory and injunctive relief with

  respect to Plaintiff and the Class as a whole.

         43.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

  23(b)(3) because fact and legal questions common to Class Members predominate over

  questions affecting only individual Class Members, and because a class action is superior

  to other available methods for the fair and efficient adjudication of this litigation.



                                                -13-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 14 of 23 PageID #: 14



         44.     Judicial economy will be served by maintaining this lawsuit as a class action

  in that it is likely to avoid the burden that would be otherwise placed upon the judicial

  system by the filing of numerous similar suits by people with visual disabilities throughout

  the United States.

                            FIRST CAUSE OF ACTION
                   VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

         45.      Plaintiff, on behalf of himself and the Class Members, repeats and realleges

  every allegation of the preceding paragraphs as if fully set forth herein.

         46.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

  No individual shall be discriminated against on the basis of disability in the full and equal
  enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
  any place of public accommodation by any person who owns, leases (or leases to), or
  operates a place of public accommodation.

  42 U.S.C. § 12182(a).

         47.     Defendant’s boating excursions company is a place of public

  accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

  Defendant’s Website is a service, privilege, or advantage of Defendant’s boating

  excursions company. The Website is a service that is integrated with this location.

         48.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful

  discrimination to deny individuals with disabilities the opportunity to participate in or

  benefit from the goods, services, facilities, privileges, advantages, or accommodations of

  an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

         49.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful

  discrimination to deny individuals with disabilities an opportunity to participate in or

  benefit from the goods, services, facilities, privileges, advantages, or accommodation,



                                              -14-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 15 of 23 PageID #: 15



  which is equal to the opportunities afforded to other individuals. 42 U.S.C. §

  12182(b)(1)(A)(ii).

         50.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

  also includes, among other things:

  [A] failure to make reasonable modifications in policies, practices, or procedures, when
  such modifications are necessary to afford such goods, services, facilities, privileges,
  advantages, or accommodations to individuals with disabilities, unless the entity can
  demonstrate that making such modifications would fundamentally alter the nature of such
  goods, services, facilities, privileges, advantages or accommodations; and a failure to take
  such steps as may be necessary to ensure that no individual with a disability is excluded,
  denied services, segregated or otherwise treated differently than other individuals because
  of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
  such steps would fundamentally alter the nature of the good, service, facility, privilege,
  advantage, or accommodation being offered or would result in an undue burden.

  42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

         51.     The acts alleged herein constitute violations of Title III of the ADA, and the

  regulations promulgated thereunder. Plaintiff, who is a member of a protected class of

  persons under the ADA, has a physical disability that substantially limits the major life

  activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,

  Plaintiff has been denied full and equal access to the Website, has not been provided

  services that are provided to other patrons who are not disabled, and has been provided

  services that are inferior to the services provided to non-disabled persons. Defendant has

  failed to take any prompt and equitable steps to remedy its discriminatory conduct. These

  violations are ongoing.

         52.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

  and incorporated therein, Plaintiff, requests relief as set forth below.

                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL



                                               -15-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 16 of 23 PageID #: 16



            53.   Plaintiff, on behalf of himself and the New York Sub-Class Members,

  repeats and realleges every allegation of the preceding paragraphs as if fully set forth

  herein.

            54.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

  practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

  or employee of any place of public accommodation . . . because of the . . . disability of any

  person, directly or indirectly, to refuse, withhold from or deny to such person any of the

  accommodations, advantages, facilities or privileges thereof.”

            55.   Defendant’s physical location is located in State of New York and

  throughout the United States and constitutes a boating excursions company and a place of

  public accommodation within the definition of N.Y. Exec. Law § 292(9). Defendant’s

  Website is a service, privilege or advantage of Defendant. Defendant’s Website is a service

  that is by and integrated with this physical location.

            56.   Defendant is subject to New York Human Rights Law because they own

  and operate its physical location and Website. Defendants are a person within the meaning

  of N.Y. Exec. Law § 292(1).

            57.   Defendants are violating N.Y. Exec. Law § 296(2)(a) in refusing to update

  or remove access barriers to its Website, causing its Website and the services integrated

  with Defendant’s physical location to be completely inaccessible to the blind. This

  inaccessibility denies blind patrons full and equal access to the facilities, goods and

  services that Defendant makes available to the non-disabled public.

            58.   Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

  includes, among other things, “a refusal to make reasonable modifications in policies,

  practices, or procedures, when such modifications are necessary to afford facilities,
                                              -16-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 17 of 23 PageID #: 17



  privileges, advantages or accommodations to individuals with disabilities, unless such

  person can demonstrate that making such modifications would fundamentally alter the

  nature of such facilities, privileges, advantages or accommodations being offered or would

  result in an undue burden".

         59.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

  also includes, “a refusal to take such steps as may be necessary to ensure that no individual

  with a disability is excluded or denied services because of the absence of auxiliary aids and

  services, unless such person can demonstrate that taking such steps would fundamentally

  alter the nature of the facility, privilege, advantage or accommodation being offered or

  would result in an undue burden.”

         60.     Readily available, well-established guidelines exist on the Internet for

  making websites accessible to the blind and visually impaired. These guidelines have been

  followed by other large business entities and government agencies in making their website

  accessible, including but not limited to: adding alt-text to graphics and ensuring that all

  functions can be performed using a keyboard. Incorporating the basic components to make

  its Website accessible would neither fundamentally alter the nature of Defendant’s business

  nor result in an undue burden to Defendant.

         61.     Defendant’s actions constitute willful intentional discrimination against the

  class on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2) in

  that Defendant has:

                 a.      constructed and maintained a website that is inaccessible to blind

  class members with knowledge of the discrimination; and/or

                 b.      constructed and maintained a website that is sufficiently intuitive

  and/or obvious that is inaccessible to blind class members; and/or
                                              -17-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 18 of 23 PageID #: 18



                  c.     failed to take actions to correct these access barriers in the face of

  substantial harm and discrimination to blind class members.

            62.   Defendant has failed to take any prompt and equitable steps to remedy their

  discriminatory conduct. These violations are ongoing.

            63.   Defendant discriminates and will continue in the future to discriminate

  against Plaintiff and New York Sub-Class Members on the basis of disability in the full

  and equal enjoyment of the goods, services, facilities, privileges, advantages,

  accommodations and/or opportunities of Defendant’s Website and its physical location

  under § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

  Defendant from continuing to engage in these unlawful practices, Plaintiff and the Sub-

  Class Members will continue to suffer irreparable harm.

            64.   Defendant’s actions were and are in violation of New York State Human

  Rights Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

  discrimination.

            65.   Plaintiff is also entitled to compensatory damages, as well as civil penalties

  and fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

            66.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

            67.   Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

  forth and incorporated therein Plaintiff prays for judgment as set forth below.

                                 THIRD CAUSE OF ACTION
                               VIOLATIONS OF THE NYCHRL

            68.   Plaintiff, on behalf of himself and the New York Sub-Class Members,

  repeats and realleges every allegation of the preceding paragraphs as if fully set forth

  herein.

                                               -18-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 19 of 23 PageID #: 19



          69.     N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an

  unlawful discriminatory practice for any person, being the owner, lessee, proprietor,

  manager, superintendent, agent or employee of any place or provider of public

  accommodation, because of . . . disability . . . directly or indirectly, to refuse, withhold

  from or deny to such person, any of the accommodations, advantages, facilities or

  privileges thereof.”

          70.     Defendant’s location is a boating excursions company and a place of public

  accommodation within the definition of N.Y.C. Admin. Code § 8-102(9), and its Website

  is a service that is integrated with its establishment.

          71.     Defendant is subject to NYCHRL because it owns and operates its physical

  location in the City of New York and its Website, making it a person within the meaning

  of N.Y.C. Admin. Code § 8-102(1).

          72.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in

  refusing to update or remove access barriers to Website, causing its Website and the

  services integrated with its physical location to be completely inaccessible to the blind.

  This inaccessibility denies blind patrons full and equal access to the facilities, goods, and

  services that Defendant makes available to the non-disabled public.

          73.     Defendant is required to “make reasonable accommodation to the needs of

  persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

  from discriminating on the basis of disability shall make reasonable accommodation to

  enable a person with a disability to . . . enjoy the right or rights in question provided that

  the disability is known or should have been known by the covered entity.” N.Y.C. Admin.

  Code § 8-107(15)(a).



                                               -19-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 20 of 23 PageID #: 20



         74.     Defendant’s actions constitute willful intentional discrimination against the

  Sub-Class on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-

  107(4)(a) and § 8-107(15)(a) in that Defendant has:

                 a.      constructed and maintained a website that is inaccessible to blind

  class members with knowledge of the discrimination; and/or

                 b.      constructed and maintained a website that is sufficiently intuitive

  and/or obvious that is inaccessible to blind class members; and/or

                 c.      failed to take actions to correct these access barriers in the face of

  substantial harm and discrimination to blind class members.

         75.     Defendant has failed to take any prompt and equitable steps to remedy its

  discriminatory conduct. These violations are ongoing.

         76.     As such, Defendant discriminates, and will continue in the future to

  discriminate against Plaintiff and members of the proposed class and subclass on the basis

  of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

  advantages, accommodations and/or opportunities of its Website and its establishments

  under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

  Defendant from continuing to engage in these unlawful practices, Plaintiff and members

  of the class will continue to suffer irreparable harm.

         77.     Defendant’s actions were and are in violation of the NYCHRL and therefore

  Plaintiff invokes his right to injunctive relief to remedy the discrimination.

         78.     Plaintiff is also entitled to compensatory damages, as well as civil penalties

  and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense.

         79.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.



                                              -20-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 21 of 23 PageID #: 21



         80.      Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

  procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

  forth below.

                                FOURTH CAUSE OF ACTION
                                  DECLARATORY RELIEF

         81.      Plaintiff, on behalf of himself and the Class and New York Sub-Class

  Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

  forth herein.

         82.      An actual controversy has arisen and now exists between the parties in that

  Plaintiff contends, and is informed and believes that Defendant denies, that its Website

  contains access barriers denying blind customers the full and equal access to the goods,

  services and facilities of its Website and by extension its physical location, which

  Defendant owns, operates and controls, fails to comply with applicable laws including, but

  not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

  N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

  discrimination against the blind.

         83.      A judicial declaration is necessary and appropriate at this time in order that

  each of the parties may know their respective rights and duties and act accordingly.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

                  a.     A preliminary and permanent injunction to prohibit Defendant from

  violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law

  § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;




                                               -21-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 22 of 23 PageID #: 22



                 b.      A preliminary and permanent injunction requiring Defendant to take

  all the steps necessary to make its Website into full compliance with the requirements set

  forth in the ADA, and its implementing regulations, so that the Website is readily

  accessible to and usable by blind individuals;

                 c.      A declaration that Defendant owns, maintains and/or operates its

  Website in a manner that discriminates against the blind and which fails to provide access

  for persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§

  12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq.,

  and the laws of New York

                 d.      An order certifying the Class and Sub-Class under Fed. R. Civ. P.

  23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

  as Class Counsel;

                 e.      Compensatory damages in an amount to be determined by proof,

  including all applicable statutory damages and fines, to Plaintiff and the proposed class for

  violations of their civil rights under New York State Human Rights Law and City Law;

                 f.      Pre- and post-judgment interest;

                 g.      An award of costs and expenses of this action together with

  reasonable attorneys’ and expert fees; and

                 h.      Such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

  of fact the Complaint raises.




                                               -22-
Case 2:19-cv-05552-FB-LB Document 1 Filed 10/01/19 Page 23 of 23 PageID #: 23



  Dated: Garden City, New York
         October 1, 2019

                                 THE LAW OFFICE OF DARRYN SOLOTOFF PLLC
                                                         s/Darryn G. Solotoff

                                                     Darryn G. Solotoff (DS-8117)
                                                 100 Quentin Roosevelt Blvd, #208
                                                    Garden City, New York 11530
                                                             Phone: 516.695.0052
                                                               Fax: 516.706.4692
                                                                  ds@lawsolo.net


                                                     GOTTLIEB & ASSOCIATES
                                                           s/Jeffrey M. Gottlieb

                                                     Jeffrey M. Gottlieb (JG-7905)
                                                       Dana L. Gottlieb (DG-6151)
                                                    GOTTLIEB & ASSOCIATES
                                                   150 East 18th Street, Suite PHR
                                                      New York, New York 10003
                                                                 Tel: 212.228.9795
                                                                 Fax: 212.982.6284
                                                                     nyjg@aol.com
                                                             Jeffrey@gottlieb.legal




                                        -23-
